Citation Nr: 0017345	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities secondary to 
Agent Orange exposure.

2. Entitlement to an increased (compensable) disability 
evaluation for status post pungi stick wound, left 
anterior thigh.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 1998 by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure is the subject of the 
remand immediately following this decision.

In correspondence received at the Board in January 2000, the 
appellant indicated that he had undergone surgery for a 
glioblastoma multiforme and that he was seeking entitlement 
to service connection for this disorder secondary to Agent 
Orange exposure.  Because this claim has not been developed, 
adjudicated or certified for appeal, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The appellant's status post pungi stick wound to the left 
anterior thigh is manifested by complaints of pain and 
weakness and is not shown to be productive of any functional 
impairment.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
status post pungi stick wound to the left anterior thigh are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5314 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased rating for his pungi stick wound to the left 
anterior thigh is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  His assertions regarding an increase in 
severity since the last time the thigh injury was evaluated 
are deemed sufficient to render the claim plausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  Furthermore, 
the Board finds that all relevant facts have been properly 
developed and no additional assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The appellant's disability is evaluated pursuant to 38 C.F.R. 
Part 4 and VA's Schedule for Rating Disabilities.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings provided therein represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The appellant's left thigh disability currently is evaluated 
pursuant to Diagnostic Code 5314.  Code 5314 provides for 
evaluation of disabilities of Muscle Group XIV which involve 
the extension of the knee, simultaneous flexion of the hip 
and knee, tension of fascia lata and iliotibial band acting 
with Group XVII in postural support of the body, acting with 
hamstrings in synchronizing hip and knee and the anterior 
thigh group with the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus and tensor 
vaginae femoris.  Where there is a slight impairment, a 
noncompensable evaluation is warranted.  A moderate 
disability warrants a 10 percent evaluation and a moderately 
severe impairment warrants a 30 percent evaluation.

Pursuant to 38 C.F.R. § 4.56, for the evaluation of muscle 
disabilities, a slight disability is characterized by the 
following:

(i) Type of injury.  Simple wound of muscle without 
debridement or infection.
(ii) History and complaint.  Service department record 
of superficial wound with brief treatment and 
return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments 
retained in muscle tissue.

Moderate disability of muscles.

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the 
wound.  Record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.
(iii) Objective findings.  Entrance and (if present) 
exist scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss 
of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.


Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of 
loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared 
with sound side demonstrate positive evidence of 
impairment.

The Board notes that the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

After careful review and consideration of the evidence of 
record, the undersigned concludes that entitlement to an 
increased disability evaluation for the appellant's left 
thigh disability is not warranted.  In reaching this 
conclusion, particular emphasis is placed upon the findings 
noted within the objective medical evidence of record 
including the VA examination report dated in April 1998.  

On VA examination in April 1998, it was noted that the 
appellant had a history of a pungi stick wound to the 
anterior thigh while serving in Vietnam.  On physical 
examination, there were no complaints of weakness or 
inability to use the thigh muscle.  There was full range of 
motion and full motor strength.  There was a very faint scar 
that was considered to be barely visible and measured 6 cm. 
by 2 cm. on the anterior thigh.  There was no depression and 
no adhesions and the examiner commented that there was no 
real lesion due to the original wound visible at the surface.  
On neurological examination, there was normal muscle mass, 
and muscle strength was 5/5 with the exception of the 
iliopsoas and hamstrings which are not part of the service-
connected muscle group.  The appellant's gait and station 
were within normal limits including walking on his heels, 
toes and tandem gait.  The only additional significant 
finding was impaired sensation to pinprick near the scar over 
the left anterior thigh.

Although the appellant has argued that he told the VA 
examiner in April 1998 that he experienced weakness in his 
left thigh, the objective findings of record, as summarized 
above, do not provide a basis for a compensable evaluation 
when viewed in light of the rating criteria provided by Code 
5314 and 38 C.F.R. § 4.56.  The record does not reflect any 
loss of deep fascia or muscle substance.  There have been no 
findings of impairment of muscle tonus or loss of power to 
corroborate the reports of weakness nor does the record 
reflect evidence of a lowered threshold of fatigue when 
compared to the sound side.

Furthermore, in evaluating the appellant's claim, the Board 
has considered all potentially applicable Diagnostic Codes.  
However, in view of the findings noted above, the Board 
concludes that the appellant's disability is appropriately 
evaluated pursuant to Code 5314 at the noncompensable level 
and that there are no alternate provisions which would allow 
for an increase in the current rating.  

In view of the above and the lack of any additional evidence 
to establish the presence of a moderate muscle disability of 
Muscle Group XIV, entitlement to a compensable disability 
evaluation is not warranted.


ORDER

A compensable disability evaluation for status post pungi 
stick wound, left thigh is denied.


REMAND

Review of the record reveals that the appellant has claimed 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities due to Agent Orange 
exposure.  He has submitted a statement from a VA physician 
dated in October 1998 which indicates that the appellant 
participated in the VA Agent Orange Registry.  The results of 
his examination in conjunction with this program as noted by 
a VA physician, revealed conditions which may be related to 
Agent Orange and that further follow-up was indicated.  
However, neither the Agent Orange examination report nor any 
follow-up reports, if any are available, have been associated 
with the claims folder.  The Board further notes that during 
the pendency of this appeal, the appellant submitted evidence 
directly to the Board which indicates that he underwent 
surgery in October 1999 for a malignant brain tumor.  He has 
requested that consideration be given to service connection 
for the glioblastoma multiforme as secondary to Agent Orange 
exposure.  In light of the potential significance of this 
hospitalization report with respect to the claim for service 
connection for peripheral neuropathy, the Board concludes 
that efforts should be undertaken to associate the report 
with the claims folder.  See Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000) (where the U.S. Court of Appeals for 
the Federal Circuit noted that the Department's current 
regulations indicate an intent to assist veterans in 
developing their claims as much as possible before deciding 
whether the claims are well grounded, and VA has frequently 
provided at least some assistance to claimants whose claims 
have not yet been deemed well grounded).

In view of the above circumstances, the Board believes that 
additional development is necessary in this case to provide a 
complete record upon which to adjudicate the appellant's 
claim.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1. The RO should undertake efforts to 
obtain the Agent Orange Registry 
examination reports and any associated 
clinical/laboratory test reports which 
were referred to by Dr. Van Oppen in 
his October 5th, 1998 correspondence to 
the appellant suggesting the presence 
of conditions which may be related to 
Agent Orange.

2. The RO should request the appellant to 
provide the appropriate release for 
records from Our Lady of Lourdes 
Regional Medical Center for the 
treatment and surgery for the 
glioblastoma multiforme in October 
1999.

3. Upon completion of the above, the 
appellant's claims folder should be 
forwarded to an appropriate VA 
physician for an opinion regarding the 
relationship between any current 
disorder and exposure to Agent Orange. 

4. The RO should then reajudicate the 
appellant's claim for service 
connection for peripheral neuropathy 
secondary to Agent Orange exposure 
taking the above development as well 
as any additional argument submitted 
by the appellant into consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



